
	
		II
		110th CONGRESS
		1st Session
		S. 757
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To create a national set of effective voluntary national
		  expectations for mathematics and science education in kindergarten through
		  grade 12, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Mathematics and Science
			 Consistency Act.
		2.FindingsCongress finds the following:
			(1)The United States
			 has fallen behind other industrialized countries in terms of competing in a
			 global economy. This deterioration is due in large part to the diminishing
			 number of well-trained people in the fields of mathematics, science, and
			 technology, as well as the decrease in scientific innovations generated from
			 the United States in recent years.
			(2)Not only did the
			 United States produce fewer graduates in mathematics, science, and engineering
			 in 2002 than it did in 1985, but the United States is also generating far fewer
			 college graduates in those fields than other countries. In China, 59 percent of
			 undergraduates receive degrees in science and engineering and in Japan, 66
			 percent receive such degrees, but in the United States, only 32 percent of
			 undergraduates receive degrees in science and engineering.
			(3)United States
			 students are scoring far behind students in other countries on international
			 mathematics and science assessments. A recent Trends in International
			 Mathematics and Science Study (TIMSS), the largest and most comprehensive
			 comparative international study of education, found that 12th graders in the
			 United States ranked 21st out of 40 industrialized countries on general
			 knowledge in mathematics and science. Furthermore, the Programme for
			 International Student Assessment (PISA), an organization that compiles reports
			 on the reading and mathematics skills of 15-year-olds, found that the United
			 States ranked 28th out of 40 nations surveyed in mathematics literacy.
			(4)In the United
			 States, each State has its own set of standards and curriculum for mathematics
			 and science education in kindergarten through grade 12, with its own definition
			 of proficiency for these standards. When each State’s definition of proficiency
			 is compared to a national model, less than 40 percent of the students in grade
			 4, and only 17 percent of the students in grade 12, reach the national
			 proficiency level in mathematics. In addition, approximately
			 1/3 of the students in grades 4 and 8, and nearly
			 1/2 of the students in grade 12, do not reach the basic
			 level in science, according to the recent National Assessment of Educational
			 Progress.
			(5)In its report,
			 Rising Above the Gathering Storm: Energizing and Employing America for a
			 Brighter Economic Future, the National Academy of Sciences recommends that the
			 Department of Education should collect effective K–12 materials that
			 would be available free of charge as a voluntary national curriculum that would
			 provide an effective standard for K–12 teachers. The National Academy
			 of Sciences advocates for the creation of world-class national benchmarks and a
			 national curriculum in order to ensure students are receiving the skills needed
			 to successfully compete in a global economy.
			3.Develop
			 voluntary national expectations for mathematics and science education in
			 kindergarten through grade 12
			(a)Agreement with
			 the National Academy of ScienceThe Secretary of Education shall
			 enter into a contract with the National Academy of Sciences of the National
			 Academies for the National Academy of Sciences to convene and oversee a panel,
			 subject to the requirements of this section, that shall produce voluntary
			 national expectations for mathematics and science education, accompanied by
			 promising practices in teaching mathematics and science and assessment items
			 for each expectation, for kindergarten through grade 12, in accordance with
			 subsection (c).
			(b)Members of
			 panel
				(1)Member
			 qualificationsEach member of the panel described in subsection
			 (a) shall have substantial knowledge or experience relating to—
					(A)education,
			 mathematics, or science policy or programs; or
					(B)mathematics or
			 science curricula educational content development.
					(2)Composition of
			 panelIn selecting the members of the panel described in
			 subsection (a), the National Academy of Sciences shall ensure that—
					(A)each member has
			 the qualifications required under paragraph (1);
					(B)the panel is
			 broadly representative of scientists, practitioners, educators, parents, and
			 representatives from entities with expertise in education, mathematics, and
			 science;
					(C)a majority of the
			 members of the panel are parents directly involved in the kindergarten through
			 grade 12 education process; and
					(D)the members of
			 the panel who are educators and parents proportionately represent—
						(i)the
			 different demographic areas of the United States, including urban, suburban,
			 and rural schools; and
						(ii)public and
			 private schools.
						(c)Duties of
			 panelThe panel described in subsection (a) shall—
				(1)identify the core
			 ideas in mathematics and science common to all States;
				(2)develop a minimum
			 comprehensive set of voluntary national expectations for mathematics and
			 science education, based on the core ideas in mathematics and science common to
			 all States, that are taken, or adapted, from—
					(A)the State
			 mathematics and science standards, as of the date of enactment of this Act,
			 that are found to be effective; or
					(B)(i)the most recent
			 National Science Education Standards developed by the National Science Teacher
			 Association; and
						(ii)the most recent Standards for
			 School Mathematics developed by the National Council of Teachers of
			 Mathematics;
						(3)develop promising
			 practices in teaching mathematics and science by—
					(A)identifying
			 proven, effective, kindergarten through grade 12 mathematics and science
			 teaching materials that exist as of the date of enactment of this Act;
			 and
					(B)identifying the
			 need for new mathematics and science teaching materials;
					(4)develop sample
			 assessment questions based on each voluntary national expectation, for teachers
			 to use throughout the school year to guide instruction;
				(5)establish a
			 mechanism for the distribution of the voluntary national expectations,
			 promising practices, sample assessment questions, and other information,
			 identified or developed under this subsection; and
				(6)develop and
			 coordinate professional development criteria that would prepare teachers to
			 incorporate the voluntary national expectations into the teachers' classroom
			 instruction.
				(d)DisseminationThe
			 Secretary of Education shall—
				(1)disseminate
			 information, in accordance with the recommendations of the panel described in
			 subsection (a), to entities such as State educational agencies; and
				(2)otherwise make
			 the materials collected by the panel available and accessible to local
			 educational agencies and schools.
				(e)Personnel
			 matters
				(1)Compensation of
			 membersThe contract described in subsection (a) shall provide
			 that each member of the panel who is not an officer or employee of the Federal
			 Government shall be compensated at a rate equal to the daily equivalent of the
			 annual rate of basic pay prescribed for level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code, for each day (including
			 travel time) during which such member is engaged in the performance of the
			 duties of the panel. All members of the panel who are officers or employees of
			 the United States shall serve without compensation in addition to that received
			 for their services as officers or employees of the United States.
				(2)Travel
			 expensesThe contract described in subsection (a) shall provide
			 that members of the panel shall be allowed travel expenses, including per diem
			 in lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the panel.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for each of the fiscal
			 years 2008 through 2012.
			4.Grants to State
			 educational agencies
			(a)In
			 generalFrom amounts
			 appropriated under subsection (e) for a fiscal year, the Secretary of Education
			 shall award grants, in an amount determined under subsection (b), to State
			 educational agencies to enable the State educational agencies to carry out all
			 of the following:
				(1)Contract with
			 entities that publish educational materials, in order to develop instructional
			 materials based on the promising practices in teaching mathematics and science
			 developed under section 3(c)(3) that effectively teach the voluntary national
			 expectations for mathematics and science education developed under section
			 3(c)(2).
				(2)Ensure that the
			 State educational agency has the infrastructure and technical assistance
			 necessary to provide all instructional materials online and free of charge to
			 teachers and school faculty and staff.
				(3)Train mathematics
			 and science teachers in kindergarten through grade 12—
					(A)to effectively use instructional materials
			 to teach the voluntary national expectations for mathematics and science
			 education developed under section 3(c)(2); and
					(B)to use the assessment questions developed
			 under section 3(c)(5) to steer instruction.
					(b)Formula for
			 grantsThe Secretary of
			 Education shall award a grant for a fiscal year to each State educational
			 agency that submits a complete application under subsection (c) in an amount
			 that bears the same relation to the amount appropriated for this section for
			 such fiscal year, as the number of students served by the State educational
			 agency for such fiscal year bears to the total number of students served by all
			 State educational agencies that submit complete applications for such fiscal
			 year.
			(c)ApplicationA
			 State educational agency desiring a grant under this section shall submit an
			 application to the Secretary of Education at such time, in such manner, and
			 containing such information as the Secretary may require. The application shall
			 include a description of the activities that will be carried out through a
			 grant under this section.
			(d)ReportNot
			 later than 60 days after the last day of the grant period, a State educational
			 agency receiving a grant under this section shall prepare and submit a report
			 to the Secretary of Education describing the results of the grant.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section a total of $100,000,000 for fiscal years 2008 through
			 2012.
			5.ReportNot later than 2 years after the date of
			 enactment of this Act, and annually thereafter, the Secretary of Education
			 shall—
			(1)study the effects of the voluntary national
			 expectations for mathematics and science education, and the promising practices
			 in teaching mathematics and science, developed under section 3 on student
			 achievement on the National Assessment of Educational Progress, the Trends in
			 International Mathematics and Science Study, and the Programme for
			 International Student Assessment, for the most recent year available, as
			 compared to the effects of State standards and curricula on student achievement
			 on such assessments; and
			(2)shall prepare and submit a report to
			 Congress on the Secretary's findings.
			
